Case 1:19-cv-23466-BB Document 1 Entered on FLSD Docket 08/19/2019 Page 1 of 5



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                      CASE NO.: 1:19-CV-23466

 ALBERTO H. REMEDIO,

        Plaintiff,

 vs.

 YNTO FOOD CORP. D/B/A
 PRIME CHOICE FOODMARKET #5,

       Defendant.
 ______________________________/

                     COMPLAINT FOR FLSA OVERTIME VIOLATION(S)

        Plaintiff, Alberto H. Remedio, sues Defendant, YNTO Food Corp. d/b/a Prime Choice

 Foodmarket #5, based as follows:

                                 Parties, Jurisdiction, and Venue

        1.      Plaintiff, Alberto H. Remedio, was and is a sui juris resident of Miami-Dade

 County, Florida, at all times material.

        2.      Plaintiff was an hourly non-exempt employee of Defendant, as the term

 “employee” is defined by 29 U.S.C. §203(e).

        3.      Plaintiff consents to participate in this lawsuit.

        4.      Defendant, YNTO Food Corp. d/b/a Prime Choice Foodmarket #5, is

 a sui juris Florida for-profit corporation with its principal place of business and registered agent in

 South Florida, that conducts its for-profit business in South Florida, and that employed Plaintiff

 in South Florida, where it paid him.

        5.      Defendant was Plaintiff’s employer for purposes of the FLSA, as the term

                                                      1

                            7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                     TEL 305.230.4884 FAX 305.230.4844
                                          www.fairlawattorney.com
Case 1:19-cv-23466-BB Document 1 Entered on FLSD Docket 08/19/2019 Page 2 of 5



 “employer” is defined by 29 U.S.C. §203(d).

        6.      Venue is proper pursuant to 28 U.S.C. §1391(b)(ii) because Defendant transacts

 business in this District, because Defendant has at all times material maintained its store and

 principal place of business in this District, because Defendant paid Plaintiff in this District, and

 because Plaintiff worked for Defendant in this District.

        7.      This Court has original jurisdiction over Plaintiff’s federal question claims

 involving 29 U.S.C. §201, et seq..

                                          Background Facts

        8.      Defendant regularly employed two or more employees that handled goods or

 materials that travelled through interstate commerce, or used instrumentalities of interstate

 commerce during the past three years, thus making Defendant’s business an enterprise covered

 under and subject to the Fair Labor Standards Act

        9.      Defendant has been at all times material engaged in interstate commerce in the

 course of its sale of produce, foodstuffs, beverages, goods, supplies and products that have moved

 through interstate commerce while using machinery, appliances, and credit card processing

 machinery and services which, traditionally, cannot be performed without using goods, materials,

 supplies, and equipment that have all moved through interstate commerce.

        10.     Defendant engages in interstate commerce in the course of its regular and

 recurrent receipt of invoices and submissions of payments involving out-of-state vendors, out-of

 state suppliers, as well as the regular and recurrent receipt of packages from suppliers and

 vendors located outside of the State of Florida.

        11.     Defendant’s gross revenues derived from this interstate commerce are in excess of

 $500,000.00 per year and/or $125,000 per fiscal quarter during each of the past three years.
                                               2

                            7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                     TEL 305.230.4884 FAX 305.230.4844
                                          www.fairlawattorney.com
Case 1:19-cv-23466-BB Document 1 Entered on FLSD Docket 08/19/2019 Page 3 of 5



        12.     Plaintiff’s work for Defendant was actually in or so closely related to the

 movement of commerce while he worked for Defendant that the Fair Labor Standards Act also

 applies to Plaintiff’s work for Defendant.

        13.     Plaintiff worked for Defendant as a butcher/meat cutter who was responsible for

 receiving and packages of meats that delivered to Defendant from locations outside of the State

 of Florida, storing same, and then cutting/preparing the meats for sale to be placed them in the

 stream of commerce for Defendant, as well as all duties attendant thereto – which included

 cleaning the knives and equipment used with products that traveled in interstate commerce prior

 to his use of same.

        14.     Plaintiff worked for Defendant from about October 2, 2017 to February 12, 2019.

        15.     To the extent that records exist regarding the exact dates of Plaintiff’s

 employment exist, such records are in the exclusive custody of Defendant.

        16.     Defendant paid Plaintiff an hourly wage of $10.00 per hour.

        17.     Plaintiff routinely worked more than 40 hours per week for Defendant.

        18.     Defendant at all times material knew of the overtime and recordkeeping

 requirements imposed by the FLSA.

        19.     Defendant would automatically deduct 30 minutes for a meal break for each day

 that Plaintiff worked for 14 months, even though Plaintiff was not relieved of all work duties

 during those 30 minutes.

        20.     Defendant willfully and intentionally refused to pay Plaintiff overtime wages at a

 rate of time and one-half times of his regular rate of pay for each of the overtime hours worked

 during the relevant time period.


                                                      3

                            7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                     TEL 305.230.4884 FAX 305.230.4844
                                          www.fairlawattorney.com
Case 1:19-cv-23466-BB Document 1 Entered on FLSD Docket 08/19/2019 Page 4 of 5



        21.     Defendant either recklessly failed to investigate whether their failure to pay

 Plaintiff an overtime wage for the hours worked during the relevant time period violated the

 Federal Wage Laws of the United States, it intentionally misled him to believe that it was not

 required to pay overtime by paying him overtime wages, and/or they concocted a scheme

 pursuant to which it deprived Plaintiff of the overtime pay he earned.

        22.     Plaintiff retained the undersigned counsel and agreed to pay a reasonable fee for

 all services rendered.

        23.     Plaintiff is entitled to a backpay award of overtime wages for all overtime hours

 worked, plus an equal amount as a penalty/liquidated damages, plus all attorneys’ fees and costs.

        WHEREFORE Plaintiff, Alberto H. Remedio, demands the entry of a judgment in his

 favor and against Defendant, NTO Food Corp. d/b/a Prime Choice Foodmarket #5, after trial

 by jury and as follows:

        a.      That Plaintiff recover compensatory overtime wage damages and an equal

                amount of liquidated damages as provided under the law and in 29 U.S.C. §

                216(b) – or interest on the unpaid wages if no liquidated damages are awarded;

        b.      That Plaintiff recover pre-judgment interest on all unpaid overtime wages if the

                Court does not award liquidated damages;

        c.      That Plaintiff recover an award of reasonable attorneys’ fees, costs, and expenses

                pursuant to the FLSA;

        d.      That Plaintiff recover all interest allowed by law;

        e.      That Defendant be Ordered to make Plaintiff whole by providing appropriate

                overtime pay and other benefits wrongly denied in an amount to be shown at trial

                and other affirmative relief;
                                                     4

                           7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                    TEL 305.230.4884 FAX 305.230.4844
                                         www.fairlawattorney.com
Case 1:19-cv-23466-BB Document 1 Entered on FLSD Docket 08/19/2019 Page 5 of 5



      f.      That the Court declare Defendant to be in willful violation of the overtime

              provisions of the FLSA; and

      g.      Such other and further relief as the Court deems just and proper.

                                DEMAND FOR JURY TRIAL

      Plaintiff demands a trial by jury of all issues so triable.

      Dated this 19th day of August 2019.

                                                        Respectfully Submitted,

                                                        s/Brian H. Pollock, Esq.
                                                        Brian H. Pollock, Esq.
                                                        Fla. Bar No. 174742
                                                        brian@fairlawattorney.com
                                                        FAIRLAW FIRM
                                                        7300 N. Kendall Drive
                                                        Suite 450
                                                        Miami, FL 33156
                                                        Tel: 305.230.4884
                                                        Counsel for Plaintiff




                                                   5

                         7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                  TEL 305.230.4884 FAX 305.230.4844
                                       www.fairlawattorney.com
